Citation Nr: 0106729	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-19 251	)	DATE
	)
	)


THE ISSUE                  

Whether there was clear and unmistakable error (CUE) in a 
September 11, 1989 Board of Veterans' Appeals (Board) 
decision denying service connection for a low back disorder, 
to include as secondary to service-connected synovitis of the 
right knee. 


REPRESENTATION

Moving Party Represented by:  Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.  

The veteran filed a motion for reconsideration and a motion 
to vacate the Board's September 11, 1989 decision, which 
motion was received in September 1999.  The motion for 
reconsideration was denied by the Board in January 2000.  
This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in the September 
1989 Board decision.


FINDING OF FACT

The September 11, 1989 Board decision was not undebatably 
erroneous in its conclusion that a low back disorder, to 
include degenerative lumbar disc disease was not incurred in 
or aggravated by active service and was not proximately due 
to or the result of service-connected synovitis of the right 
knee.  


CONCLUSION OF LAW

The September 11, 1989 Board decision to deny entitlement to 
service connection for a low back disorder, to include as 
secondary to service-connected synovitis of the right knee is 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 1991); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Law and Regulations

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

II.  September 1989 Board Decision

In his brief, the moving party's attorney at the time wrote 
that the September 1989 Board decision should be vacated 
because of "grave procedural error" which violated 38 
U.S.C. § 4004.  The error is alleged to be that the Board 
failed to provide adequate written reasons and bases for its 
decision because it "did not even acknowledge in its 
discussion and evaluation the doctor's report which clearly 
found the back condition was secondarily due to the service 
connected knee."  The report referenced appears to be an 
examination dated April 17, 1987.  The contention appears to 
be that the Board erred in relying on its own unsubstantiated 
medical opinion and did not seek another medical opinion 
regarding the etiology of the back disability.  

The brief also contended that the Board's September 1989 
decision did not comply with 38 U.S.C.A. § 7104, which 
requires that "[d]ecisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation."  The brief additionally alleges 
error under 38 C.F.R. § 3.303 for failure to consider the 
veteran's medical records, and under 38 C.F.R. § 3.310 which 
requires secondary service connection for disability 
proximately due to or the result of service connected disease 
or injury. 

The moving party's attorney at the time also contended that 
the Board failed in the duty to assist, but does not indicate 
how.  The brief clearly indicates that the moving party was 
"not contend[ing] that a medical examination should have 
been sought," but otherwise seems to indicate that the Board 
should have obtained a medical nexus opinion regarding the 
relationship between the back and service-connected knee(s).  

The September 1989 Board decision entered the conclusion of 
law that a low back disorder of degenerative lumbar disc 
disease was not incurred in or aggravated by service and was 
not proximately due to the veteran's service-connected 
synovitis of the right knee.  This conclusion was based on 
the findings of fact that a low back disorder had not been 
present in service or for many years thereafter, and that 
degenerative lumbar disc disease was not etiologically 
related to the veteran's service-connected right knee 
disability. 

At the time of the September 1989 Board decision, the 
evidence included a December 1986 X-ray examination report 
which indicated the reason for request for X-rays of the 
right knee and lumbosacral spine included that the veteran 
had a "[p]ossible back condition, due to" synovitis of the 
right knee.  An April 17, 1987 VA consultation report 
includes the medical opinion that the veteran's diagnosed 
degenerative lumbar disc disease "is aggravated by, and in 
turn aggravates, his right knee problem."  Additional 
evidence in the record included a December 1988 letter from a 
private physician, R. F., D.C., that he remembered treating 
the veteran periodically in the early and mid-1950's for a 
back condition, acute attacks of low back and hip pain and 
strain.  The letter included the opinion that, "[s]ince the 
periodic attacts [sic] of back pain and spasm started after 
getting out of service, I feel it very possible that there 
was a connection with the service related injury."  

The September 1989 Board decision listed the April 1987 VA 
opinion of aggravation, and the December 1988 statement of 
Dr. R. F. (indicated to be a March 1989 statement, which was 
actually a duplicate copy), in the "evidence" portion of 
the decision.  The Board failed to include as part of Dr. R. 
F.'s statement the opinion of a "possible" nexus between 
the veteran's back condition and service-connected 
disability.  However, in the "discussion and evaluation" 
portion of the September 1989 decision, the Board did not 
specifically address the April 1987 VA nexus opinion nor the 
December 1988 private physician opinion.  The September 1989 
Board decision found that the evidence did not demonstrate a 
back disability in service, or after service until a 
diagnosis in 1986.  While the evidence shows that there was 
no confirmed diagnosis of disability of the low back until 
December 1986, there was evidence of low back symptomatology 
prior to 1986.  The Board reached the conclusion that the 
veteran did not have a back disability until 1986 without 
consideration or refutation of Dr. R. F.'s December 1988 
statement to the effect that the veteran's low back 
symptomatology of pain and strain manifested as early as the 
1950's.  However, the service medical records, including the 
separation examination, showed no back disability, and 
reports of VA post-service examinations in March 1947 and 
November 1949 were negative for any pertinent abnormal 
findings.  In fact, at the time of the 1989 Board decision, 
the only evidence of a back disability was dated many years 
after service.  Thus, while the December 1988 statement of 
Dr. R. F., and a 1986 X-ray examination report was evidence 
that suggested a possible nexus between the veteran's back 
disability and service, given the evidence dated during and 
more proximate to service which failed to show a back 
disability, there was certainly a plausible basis for denying 
service connection on a direct incurrence basis at that time.  
In the case of Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated the 
evidence available to it at the time of the determination at 
issue (reweighing of evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a).  
Likewise, a disagreement as to how the facts were weighed or 
evaluated, has been specifically set-forth as a type of 
allegation that will not lead to a valid claim of CUE in a 
Board decision.  See 64 Fed. Reg. 2134, 2139 (1999) (codified 
at 38 C.F.R. § 20.1403(d))).    

Turning next to the question of whether there was CUE in the 
1989 Board decision because it failed to grant secondary 
service connection for a back disability, the Board notes 
that the relevant regulation at that time (and currently) was 
38 C.F.R. § 3.310(a), which states that service connection 
may be established on a secondary basis for a disability, 
shown to be proximately due to, or the result of, a service-
connected disease or injury.  

While there was some medical evidence which raised the 
possibility of a finding that the veteran's service-connected 
knee disability caused a back disability (see December 1988 
opinion of a "possible" relationship), such evidence was 
too speculative and there was no medical evidence or opinion 
that supported a finding of causation.  In reviewing the 1989 
decision, it becomes apparent that, while included in its 
summary of evidence, the Board did not specifically address 
the April 1987 medical opinion that the veteran's service-
connected knee disability aggravated his back disability, 
except in the context of its conclusory statement that, 
"based on sound medical principles, it may not be concluded 
that there is an etiological relationship between the 
veteran's service-connected right knee disorder and his 
present back disorder."  The Board failed to indicate what 
any of the "sound medical principles" were.  However, as 
explained below, the result would not have been manifestly 
different but for this error.

At the time of the 1989 Board decision, VA's interpretation 
of the law and regulations applicable to claims for secondary 
service connection was such that 38 C.F.R. § 3.310(a) allowed 
for secondary service connection on the basis of causation 
but not aggravation.  In 1991, the U.S. Court of Veterans' 
Appeals (now Court of appeals for Veterans' Claims (Court), 
in Tobin v. Derwinski, 2 Vet. App. 34 (1991), vacated and 
remanded a Board decision, in part, because, in a secondary 
service connection claim under C.F.R. § 3.310(a), the Board 
failed to explain adequately why the appellant's arthritis of 
the left knee was not caused by his service-connected left 
foot condition, or, in the alternative, why the appellant's 
increase of his arthritis of the left knee was not caused by 
his foot condition, and thus secondarily service-connected.   
However, this interpretation of 38 C.F.R. § 3.310 was after 
the 1989 Board decision.  As noted above, CUE must be based 
on the law that existed at the time of the decision being 
challenged.  Russell, supra.  38 C.F.R. § 3.310(a) states 
that secondary service connection may be granted when a 
nonservice-connected disability (in this case, the veteran's 
back disability) is shown to be proximately due to, or the 
result of, a service-connected disease or injury (in this 
case, the veteran's knee disability).  The regulation does 
not include the word aggravation, and the Board did not 
interpret the regulation to include aggravation in 1989.  It 
is interesting to note that, in a 1993 decision, the Court, 
in Leopoldo v. Brown, 4 Vet. App. 216 (1993), held that, when 
a veteran's service-connected injury/disease aggravates, but 
is not the proximate cause of, nonservice-connected 
injury/disease, the veteran is not entitled to service 
connection for that increment in severity of nonservice-
connected injury/disease attributable to service-connected 
injury/disease under 38 C.F.R. § 3.310(a).  It was not until 
1995 that the Court, in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), reconciled Leopoldo and Tobin, by holding 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition under 38 C.F.R. § 3.310(a), the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to aggravation. 

While there was a specific medical opinion of record (the 
April 1987 VA opinion) indicating that the veteran's low back 
disability was aggravated by his service-connected right knee 
disability, that opinion did not support a finding of 
causation, and, as noted above, the Court has held that a 
finding that there was CUE "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell, supra.  

The Board's reliance in September 1989 on unspecified "sound 
medical principles" to rebut the April 1987 medical opinion 
evidence that the veteran's low back disability was 
aggravated by his service-connected right knee disability 
amounted to a substitution of its own unsubstantiated opinion 
for that of a competent medical professional.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, the Court's 
Colvin decision was March 8, 1991, and, thus, was not the law 
at the time of the 1989 Board decision.  Moreover, 
consideration of such evidence without the Board's 
unsubstantiated opinion of "sound medical principles" would 
not have manifestly changed the outcome of the 1989 decision 
because, as noted above, VA's interpretation of the law and 
regulations applicable to claims for secondary service 
connection in 1989 was such that 38 C.F.R. § 3.310(a) allowed 
for secondary service connection on the basis of causation 
but not aggravation. 

As to any failure in the duty to assist the veteran at the 
time of the 1989 Board decision (i.e., not providing the 
veteran with a VA examination to address the question of 
whether his service-connected knee disability had caused his 
back disability), the VA's breach of its duty to assist 
cannot form a basis for a claim of CUE.  See, e.g., Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F. 3d 
1378 (Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992). 

In view of the foregoing, the Board finds that its September 
11, 1989 decision did not undebatably err in its conclusion 
that a low back disorder of degenerative lumbar disc disease 
was not incurred in or aggravated by service, and was not 
proximately due to or the result of the veteran's service-
connected synovitis of the right knee.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400-20.1411.


ORDER

The Board decision of September 11, 1989 denying service 
connection for a low back disorder, to include as secondary 
to service-connected synovitis of the right knee was not 
clearly and unmistakably erroneous.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



